DETAILED ACTION
1.	This communication is responsive to the Preliminary Amendment filed 12/10/2019. Claims 1-20 have been canceled. Claims 21-40 have been added.  
Claims 21-40 are presented for examination.  

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,402,424.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

U.S. Patent Application No. 16/554,769
Claim 21
A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, to implement a Web service; 
the Web service, configured to: 
receive, via an interface for the Web service, a request that causes a job received at the Web service to execute, wherein the job obtains data from one or more input sources and stores a transformed version of the data to one or more output locations; automatically determine a number of instances to perform at least a portion of the job, based at least in part, on a size of the data; and 
execute the portion of the job at the determined number of instances as part of executing the job at the Web service.  

U.S. Patent No. 10,402,424
Claim 1
A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, to implement a Web service, wherein the Web service comprises a job scheduling service;  
the job scheduling service, configured to: 
receive, via an interface for the Web service, one or more requests to that specify a plurality of jobs that obtain data from one or more input storage locations and store a transformed version of the data to one or more output storage locations;  
schedule the plurality of jobs to be performed by a scalable number of resources of the Web service according to respective dependencies between the plurality of jobs to: obtain the data from the one or more input storage locations;  
apply one or more transformations to the data; and store the transformed version of the data to the output storage locations; and 
distribute performance of the scheduled plurality of jobs by the scalable number of resources of the Web service according to a capacity of the scalable number of resources to perform the scheduled plurality of jobs.

It is noted that the claimed limitations of claims 21-40 of Patent Application 16/554,769 are similar to that of claims 1-20 of U.S. Patent No. 10,402,424.  It appears to be proper to apply the judicially created doctrine of obvious-type double patenting to the claims at issue.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Natarajan et al. (US 2008/0178179) hereinafter Natarajan.

In claim 21, Natarajan teaches
A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, to implement a Web service ([0028] FIG. 4 illustrates the entire sequence of 
steps starting with the client risk application invoking the job submission procedure via web services in step 1, to the invocation of the data staging gateway in step 2 to extract and move the data from the database in steps 3-5, to the invocation of the job dispatcher in step 6, to the execution of the parallel application exchanging data with the attached file system in steps 7-9, to the invocation of the data staging gateway in step 10 for the archiving of the final results in the database in step 11); 
the Web service, configured to: 
receive, via an interface for the Web service, a request that causes a job received at the Web service to execute, wherein the job obtains data from one or more input sources and stores a transformed version of the data to one or more output locations ([0026] Users can create this JSDL file using a text editor or an XML toolkit, and upload the file through web services to the middleware for immediate job submission.  Alternatively, a JSDL file construction wizard is provided as part of the HTML/JSP based user interface, through which the various parameters of the job submission can be specified. For the data-staging, in FIG. 2 shows examples of remote file transfer using scp in which the information following the SCPDataStaging tag includes the remote site, account name, password, and the filenames of the remote and copied files); 
automatically determine a number of instances to perform at least a portion of the job, based at least in part, on a size of the data ([0027] The information following the SQLInputFileName tag includes the database connection parameters, the SQL query statement, and the name of the file on the HPC file system to which the data is extracted (this file is taken to be in a standard CSV format).  The specification is 
complicated by the fact that multiple SQL queries may have to be executed in a 
certain sequence because of inter-query data dependencies. The SQLlnputFileName parameter gives the input file for a specific query, which contains the data from a previous stage, which are used to assign the values of the wild card parameters in the SQL query, as specified using the PreparedStatement interface of the JDBC driver ); and 
execute the portion of the job at the determined number of instances as part of executing the job at the Web service ([0027] The ExecutionOrderGroup tag indicates the group in which the specific SQL statement can be executed.  All SQL statements with the same value for this parameter can be executed in independent parallel threads, but only after the SQL statements in the previous stage have been completed).  
In claim 22, Natarajan teaches
The system of claim 21, wherein to automatically determine the number of instances to perform the portion of the job, the Web service is configured to scale the number of nodes up or down according to a load caused by the job ([0031] In the parallel computation phase, the required 300 MB of input data is copied to each compute node, and independent Monte Carlo simulations are performed.  These independent simulations take a random set of realizations generated from the risk factor distributions to generate market scenarios, which are then used to price the instruments in the portfolio for each scenario.  The output from the individual compute nodes are written to disk for post-processing and analysis).  

In claim 23, Natarajan teaches
The system of claim 22, wherein the number of nodes are scaled up or down from an initially selected number of nodes via the interface for the Web service ([0031] The input data for this application consists of all the necessary data on portfolio holdings, the simulation data for generating scenarios, and the various algorithm parameters (e.g., the number of scenarios to be evaluated)).

In claim 24, Natarajan teaches
The system of claim 21, wherein the Web service is further configured to: 
receive, via the interface for the Web service, a query directed to the transformed version of the data ([0031] For this application the input data was roughly 300 MB, which was distributed across 44 files.  These files were extracted from a 4 GB database using standard SQL queries and procedures in a pre-staging phase); and 
perform, by the Web service, the query with respect to the transformed version of the data to provide a query result ([0031] In the final post-staging phase, these results are saved to the SQL database for archiving and further analysis).  

In claim 25, Natarajan teaches
The system of claim 21, wherein the transformed version of the data is in a user-specified schema for the data ([0015] enables users to customize job requirements for specific applications by standardizing the job submission parameters in an XML job specification schema).  

In claim 26, Natarajan teaches
The system of claim 21, wherein the automatic determination of the number of instances to perform the portion of the job is performed as part of monitoring the performance of the job ([0031] In the parallel computation phase, the required 300 MB of input data is copied to each compute node, and independent Monte Carlo simulations are performed.  These independent simulations take a random set of realizations generated from the risk factor distributions to generate market scenarios, which are then used to price the instruments in the portfolio for each scenario.  The output from the individual compute nodes are written to disk for post-processing and analysis).  

In claim 27, Natarajan teaches
The system of claim 21, wherein the interface for the Web service is a graphical user interface (GUI) ([0023] From either an application or from a web-browser interface, the client uses an XML-based job submission file, and invokes the middleware through a web services application programming interface (API)).

Claims 28-34 are essentially same as claims 21-27 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Claims 35-40 are essentially same as claims 21-26 except that they recite claimed invention as a computer-readable storage media and are rejected for the same reasons as applied hereinabove.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158